                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DENISE CHILDERS,

              Plaintiff,                       Case No. 2:16-cv-14428
                                               District Judge Nancy G. Edmunds
v.                                             Magistrate Judge Anthony P. Patti

GENERAL MOTORS LLC,

           Defendant.
_________________________/

       ORDER EXPEDITING BRIEFING SCHEDULE REGARDING
            PLAINTIFF’S MOTION TO COMPEL (DE 87)

      On November 2, 2018, Plaintiff Denise Childers filed a motion to compel

Defendant to produce documents responsive to Plaintiff’s third request for

production of documents and answers to Plaintiff’s fourth set of interrogatories.

(DE 87.) This matter was referred to me and the hearing on this motion is set for

November 30, 2018 at 3:00 p.m. (DEs 89, 91.) On November 15, 2018, the Court

entered a stipulated order that Defendant’s response to Plaintiff’s motion to compel

(DE 87) shall be filed on or before November 23, 2018 (DE 96), seven days before

the hearing on Plaintiff’s motion to compel.

      Because the Court intends to hear the motion on the date previously

scheduled, the parties are hereby ORDERED to follow the expedited briefing

schedule outlined below, pursuant to Fed. R. Civ. P. 6(c)(C):
                                         2

          Plaintiff shall file her reply in support of her motion to compel, if any,

             ON OR BEFORE 12:00 P.M. ON NOVEMBER 27, 2018; and

          The parties must submit their joint statement of resolved and

             unresolved issues, in compliance with my discovery motion

             Guidelines, ON OR BEFORE 5:00 P.M. ON NOVEMBER 28,

             2018.

    IT IS SO ORDERED.

Dated: November 19, 2018               s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE


                              Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on November 19, 2018, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




 
